                                                                                Case 3:19-cv-03674-WHA Document 53 Filed 11/12/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   THERESA SWEET, CHENELLE                                     No. C 19-03674 WHA
                                                                         11   ARCHIBALD, DANIEL DEEGAN, SAMUEL
United States District Court




                                                                              HOOD, TRESA APODACA, ALICIA DAVIS,
                                                                              and JESSICA JACOBSON, individually and
                               For the Northern District of California




                                                                         12   on behalf of all others similarly situated,
                                                                         13                  Plaintiffs,                                  ORDER RE PROPOSED
                                                                         14                                                               CLASS NOTICE
                                                                                v.
                                                                         15   ELISABETH DEVOS, in her official
                                                                         16   capacity as Secretary of the United States
                                                                              Department of Education, and THE UNITED
                                                                         17   STATES DEPARTMENT OF EDUCATION,

                                                                         18                  Defendants.
                                                                                                                             /
                                                                         19
                                                                         20          The Court has reviewed the parties’ joint proposal regarding class notification (Dkt. No.

                                                                         21   50). The joint proposal, however, does not include a proposed class notice for the Court to

                                                                         22   review. The parties shall please file a proposed class notice by NOVEMBER 15 AT NOON.

                                                                         23   Moreover, defendants shall serve the notice by both first-class mail and email to all class

                                                                         24   members at the outset.

                                                                         25
                                                                         26          IT IS SO ORDERED.

                                                                         27
                                                                         28   Dated: November 12, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
